          Case 1:19-cv-01566-AJN Document 78 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   8/16/21

  Qwame Thomas.,

                          Plaintiff,
                                                                       19-cv-1566 (AJN)
                  –v–
                                                                            ORDER
  Mekruth Inc., et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

       The Court will conduct the fairness hearing scheduled for August 18, 2021, at 11:00 a.m.,
telephonically. At that time, the parties are directed to dial (888) 363-4749 and enter access code
9196964#. All persons accessing the proceeding must mute their lines except when given
permission to unmute. Any recording or rebroadcasting of any portion of the proceeding is
strictly prohibited. Violations of this order can result in fines or other sanctions.


       SO ORDERED.


Dated: August 16, 2021                                 __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                             United States District Judge
